VAUGHN, Judge.
We note at the outset that adoptions are permitted only upon the statutory procedures set out in Chapter 48 of the General Statutes of North Carolina. Adoption is by a special proceeding before the Clerk of Superior Court. G.S. 48-12; In re Custody of Simpson, 262 N.C. 206, 136 S.E. 2d 647 (1964). If the order of the trial judge “that the child be placed with Petitioners for the purpose of adoption and that the Petitioners be granted adoption by the Cabarrus County Department of Social Services” were allowed to stand, most of the express statutory provisions and legislative policy of Chapter 48 will have been ignored. Moreover, there is no evidence to support a finding or conclusion that the Department has “wrongfully and unreasonably withheld its consent for adoption.” When the natural parents surrendered their child to the Department, the Department was placed in the shoes of the parents as to legal custody and the right to refuse or consent to legal adoption by particular individuals. It is given all of the rights the parents had except inheritance. G.S. 49-9.1 (1). The Department has adopted well reasoned and time proven policies for execution of that grave trust. There is nothing in the record to indicate that the actions of the Department have not been in the best interest of the child entrusted to them by its parents.
In the light most favorable to petitioners, the evidence shows that they are good people who, during the few weeks the child was with them, developed a strong attachment for her. If they were allowed to adopt the child, they would provide a good home and be loving parents. The realities are, however, that there are many other prospective adoptive parents about whom the same could be said. The Department must be left at liberty to consider all of them. It is, however, for the Department and not the court to make the appropriate investigation and placement in keeping with the best interest of the child and the trust placed in it by the parents who surrendered the *204child to them for that purpose. The Department’s responsibility in this matter should not be frustrated by a race to the courthouse door by hopeful adoptive parents who have neither legal nor physical custody of the child or the consent of the Department as required by the statute. The lawful placement of this child has now been obstructed for more than a year by the institution of this proceeding by petitioners.
The order from which the Department appealed is vacated, and the case is remanded for an order dismissing the proceeding.
Reversed and Remanded.
Judges Martin (Robert M.) and Wells concur.